DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 10/27/2022. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11373377 in view of KOLESNIKOV (US 20170062005 A1).
Instant Application
U.S. Patent No. 11373377
1. A method comprising: at an electronic device including a processor and non-transitory memory: 
1. A method comprising: at an electronic device including a processor and non-transitory memory:
obtaining a first environment state associated with a first environment time of an environment and 
obtaining a first environment state, associated with a first environment time, of an environment, wherein the first environment state indicates inclusion in the environment of one or more assets and further indicates one or more states of the one or more assets;
a first timestep value;
receiving an input indicative of a timestep from the second environment time to a third environment time, wherein the timestep is different than a difference between the first environment time and the second environment time;
in accordance with a determination that the first timestep value satisfies a first criterion, 
Claim 5. The method of claim 1, wherein receiving the input indicative of the timestep includes receiving user input indicative of a selection of one of a plurality of timescale affordances respectively associated with a plurality of timesteps.
selecting a first model from among a plurality of models and

determining, according to the first model and based on the first environment state, a second environment state associated with a second environment time; and 
determining, according to a first model and based on the first environment state, a second environment state associated with a second environment time; 
in accordance with a determination that the first timestep value satisfies a second criterion different from the first criterion, 
Claim 5. The method of claim 1, wherein receiving the input indicative of the timestep includes receiving user input indicative of a selection of one of a plurality of timescale affordances respectively associated with a plurality of timesteps.
selecting a second model different from the first model from among a plurality of models and

determining, according to the second model and based on the first environment state, a third environment state associated with a third environment time.
determining, according to a second model, different than the first model, and based on the second environment state, a third environment state associated with the third environment time.


Claims 1-20 of U.S. Patent No. 11373377 do not disclose the feature of selecting different models in accordance with the determination that the first timestep value satisfies different criterions. However, in the same field of endeavor, KOLESNIKOV discloses selecting a first/second model in accordance with a determination that the first timestep value satisfies a first/second criterion ([0143] “In one embodiment, the mastering module 302 modifies video data according to a human visual system (HVS) adaptation model, taking into account a desired video playback speed different from the normal playback speed.” Examiner notes that the different playback speed teaches the different criterions for the first timestep; modifying video data teaches selecting different models, or at least renders it obvious). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the Claims 1-20 of U.S. Patent No. 11373377 with the feature of selecting different models in accordance with the determination that the first timestep value satisfies different criterions. Doing so could “improve viewing experience, avoid or reduce display panel ‘burn-in’, and/or to reduce power consumption”, as taught by KOLESNIKOV.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 is dependent from itself. It is possible that the claim should be dependent from claim 11 instead. Clarification is needed.
Claims 13-15 are dependent from claim 12 and are therefore rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613